 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 VACLAV ONDRISEK and VANESSA                             Case No.: 2:18-cv-00411-APG-DJA
   ONDRISEK,
 4                                                              Order for Status Report
        Plaintiffs
 5
   v.
 6
   UNITED STATES CITIZENSHIP AND
 7 IMMIGRATION SERVICES,

 8         Defendant

 9        I previously granted the plaintiffs until October 24, 2019 to file a motion for leave to

10 amend their first amended complaint. ECF No. 32. The plaintiffs have not done so.

11        I THEREFORE ORDER the clerk of court to close this case.

12        DATED this 5th day of November, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
